1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                                 )
8    ABEL DE LUNA,                               )   Case No. ED CV 18-2261-DMG (KKx)
                                                 )
9                              Plaintiff,        )
                                                 )   ORDER RE PERMANENT
10                v.                             )   INJUNCTION AS TO DEFENDANTS
                                                 )   JOSE DE JESUS NAVARRO AND
11                                               )   CHUBY PALMA
     JOSE DE JESUS NAVARRO,                      )
12   et al.,                                     )
                                                 )
13                                               )
                                                 )
14                             Defendants.       )
                                                 )
15                                               )
16
17         The Court having granted Plaintiff Abel de Luna’s Motion for Summary Judgment
18   as to Defendants Jose de Jesus Navarro and Chuby Palma by order dated September 6,
19   2019 [Doc. # 49],
20         IT IS ORDERED, ADJUDGED, AND DECREED that Navarro and Palma, and
21   their respective officers, agents, employees, and attorneys, and other persons who are in
22   active concert or participation with Navarro and/or Palma who receive actual notice of this
23   Permanent Injunction by personal service or otherwise are hereby permanently ENJOINED
24   and RESTRAINED from using the trade name and mark Banda Arkangel R-15 or any other
25   mark which includes the word “Arkangel,” whether alone or in combination with other
26
27
28



                                                 -1-
1    words or phrases, in any manner in connection with the sale, advertising, offering,
2    announcing or promotion of musical services or products.
3
4    IT IS SO ORDERED.
5
6    DATED: September 6, 2019
7                                                            DOLLY M. GEE
8                                                    UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
